


Exhibit 10.19

 

GRAPHIC [g286883kii001.jpg]

Celgene Corporation
Management  Incentive Plan  (MIP)
Plan Year 2012

 

Interpretation

This 2012 Celgene Management Incentive Plan (the “MIP” or the “Plan”) document,
which is voluntarily established by the Company, exclusively applies in respect
of the MIP in the Plan Year, which runs from 1 January to 31 December 2012. 
This Plan will expire at the end of 2012.  A new plan, if any, may be adopted
for each year following 2012 and may contain different terms, including but not
limited to different terms as to criteria, weighting and/or levels of Bonus
Target, in each case, as determined in the sole discretion of the Compensation
Committee.  In the absence of a new plan, no plan will apply and the employees
will not be entitled to any bonus or incentive payment during any subsequent
year.  Therefore, the Plan does not create any vested rights for any employees
to receive any similar payments in the future, even if such payments have been
granted repeatedly in the past.

 

Purpose

The purpose of the Plan is to annually drive the attainment of key quantifiable
objectives and reward performance that the Company believes is critical to the
success of the Celgene Group.  This Plan also drives the overall success of the
Celgene Group by rewarding employees who achieve results through leadership and
behaviors that demonstrate the Celgene Values.

 

Definitions

In this Plan document, the terms are defined as follows:

 

“Active Employee” refers to an employee whilst in Active Employment.

 

“Active Employment” means remunerated performance of work duties for Celgene and
any Employing Entity and, to avoid doubt, does not include extended-sick leave
or disability, family leave or other leaves of absence whether remunerated or
otherwise.

 

“Bonus Target” is the target associated with an employee’s position as of 31
December of the Plan Year. Bonus Targets can be expressed as either a percent of
Eligible Earnings or as a flat dollar amount.

 

“Cause” means (a) a material breach of any agreement you have with the Company,
including, but not limited to, the Inventions and Confidentiality and Code of
Business Conduct; (b) a felony or any other crime involving dishonesty, breach
of trust, moral turpitude, or physical harm to any person (including, but not
limited to, the Company or any of its employees); (c) an act of fraud,
misconduct, or dishonesty in connection with the business of the Company;
(d) failure to satisfactorily or adequately perform your duties hereunder as
determined by the Company based upon objective facts, including, but not limited
to, your inability to achieve goals, inability to work with others,
insubordination or excessive tardiness; (e) an overall performance rating of
Below Expectations on an annual performance assessment; (f) your receipt of a
Final Written Warning for any reason; or (g) insobriety or other substance abuse
during work activities.

 

“Celgene” or “the Company” means Celgene Corporation and its successors.

 

“Celgene Group” means Celgene and its subsidiaries.

 

“Celgene Values” are defined as the qualities we look for in our employees, how
we treat each other, the environment we create together and why we come to work
every day.  Appendix 6 contains the Celgene Values.

 

1

--------------------------------------------------------------------------------


 

“Compensation Committee” means the Management Compensation and Development
Committee of the Company’s Board of Directors.

 

“Eligible Earnings” means base salary, fixed cash salary and any lump sum merit
increases earned while in Active Employment within the Plan Year. The term
“Eligible Earnings” will be computed before reduction for pre-tax contributions
to any non-qualified deferred compensation plan and/or any employee benefit plan
of any member of the Celgene Group pursuant to Sections 401(k) (US only), 125
and 132(f) of the Internal Revenue Code of 1986, as amended. The term “Eligible
Earnings” excludes any variable salary, salary in-kind, performance-related pay
and benefits, cost of living payments, one-time lump sum payments and any
vacation or holiday pay if not included in fixed cash salary. Overtime (OT) and
shift differentials are excluded, unless employee is classified as nonexempt and
on US payroll, or unless required by local regulations.

 

“Employing Entity” means, in respect of each employee, his or her Celgene Group
employing entity as listed in Appendix 5.

 

“Management Committee” is a governing body containing key functional leaders
employed by the Company at the VP level and above.

 

“Individual Performance Score” is the numeric score that represents an
individual’s performance versus his/her goals. Each goal is scored, and then is
multiplied by the weight assigned to that goal. The final scores for all goals
(including Celgene Values goals) are added together to determine the Individual
Performance Score. Any earned extra credit points are added to the final
Individual Performance Score. The Individual Performance Score ranges from 0 —
150, and with extra credit can reach a maximum of 200.

 

“Overall Performance Rating” is the letter grade associated with the Individual
Performance Score. Overall Performance Rating scores are as follows: S
(Superior), EE (Exceeds Expectations), AE (Achieves Expectations), NI (Needs
Improvement) and BE (Below Expectations).  This overall performance rating
applies to employees in grades 8 through 15 only.

 

“Plan Year” means 1 January 2012 to 31 December 2012.

 

“Retirement” is defined as an Active Employee’s termination of employment (other
than for Cause) on or after the attainment of at least age 55 and completion of
at least 5 years of service with the Company or any Employing Entity.

 

“Scope of Role” is a general categorization that pertains to a job’s
responsibility. Scope of Role and/or an employee’s grade level determine how the
final bonus amount is calculated using one or more of the following
measurements: corporate, divisional, functional, regional, country and
individual scores. Scope of Role is further defined in Appendix 1.

 

Eligibility

Celgene employees in salary grades 8 and above who are not part of any other
annual cash incentive plan (i.e., Employee Incentive Plan or Sales Incentive
Plan) are eligible to participate in the Plan.  Temporary employees (including
interns), Post Doctoral employees, leased employees and independent contractors
are excluded from participation in the Plan.  Employment must have commenced on
or before September 30th of the Plan Year and an employee must be Actively
Employed through December 31st of the Plan Year to participate in the program as
specified in

 

2

--------------------------------------------------------------------------------


 

further detail below.   Employees on an approved leave of absence as of
December 31st of the Plan Year will receive their award on a prorated basis
based on earnings for actual days of employment by such employee during the Plan
Year, based upon performance versus objectives and manager approval.

 

Situation

 

Award Calculation

 

 

 

New Hires starting on or before September 30th

 

Award is prorated using eligible earnings (or a prorated flat bonus amount)
based on the number of days worked in the Plan Year.

 

 

 

New Hires starting after September 30th

 

Not eligible.

 

 

 

Employee target decreases during the Plan Year (through transfer to a lower
position, demotion, career ladder placement, etc)

 

Generally, the higher target is maintained until the end of the performance year
and employee assumes lower target on January 1 of the following year. In the
case of demotions, Celgene reserves the right to immediately reduce the Bonus
Target amount or percentage, as applicable.

 

 

 

Transfer from Employee Incentive Plan (EIP).

 

Award is calculated using the Bonus Target as of December 31st of the Plan Year.
If transfer occurs before the start of the 4th quarter, MIP goals and
measurements are to be established. If transfer occurs during the 4th quarter,
the EIP goals shall remain and the EIP score will be used to calculate the bonus
for 2012.

 

 

 

 

Transfer to Employee Incentive Plan (EIP).

 

Award is calculated using the Bonus Target as of December 31st of the Plan Year.
If transfer occurs before 4th quarter, EIP goals and measurements are to be
established. If transfer occurs in the 4th quarter, the actual MIP score will be
used to calculate the bonus for 2012.

 

 

 

Transfer to or from Sales Incentive Plan position to and from MIP position (as
applicable)

 

Award is prorated for time in each plan. Proration is to the nearest quarter,
per the Sales Incentive Plan. Regardless of proration, there will be no overlap
of plan eligibility. Example: If employee transfers from SIP to MIP on June 15,
he/she will be paid out 2 quarters on SIP and 2 quarters on MIP. SIP payout is
from Jan 1 through June 30 and MIP payout is from July 1 through Dec 31.

 

 

 

Involuntary termination during the Plan Year (up to and including work through
December 31st) for reasons other than for Cause

 

Award is prorated based on the number of days worked during the Plan Year and is
typically paid at target at time of termination, and is contingent upon agreeing
to the terms of a Separation Agreement, if applicable. Celgene Management, in
its sole discretion, may award payments at, above or below target based on
latest estimates of company and/or individual performance.

 

 

 

Involuntary termination after December 31 of the Plan Year for reasons other
than cause or gross misconduct, but prior to when 2012 MIP payments are made.

 

Employee is eligible for a MIP award for the completed 2012 Plan Year; payment
is calculated using actual individual and company performance and is paid
according to schedule established for active employees. This means that
performance document must be completed and approved for employee (including
ratings and scores for each goal).

 

Employee is also eligible for a prorated 2013 MIP award based on the number of
days worked during the Plan Year and is typically paid at target at the time of
termination (see Involuntary termination during the Plan Year section). Celgene
Management, in its sole discretion, may award payments at, above or below target
based on latest estimates of Celgene performance.

 

 

 

Voluntary termination after December 31 of the Plan Year, but prior to when MIP
payments are made

 

Employee is eligible for MIP award. Payment is calculated using actual
individual and company performance and is paid according to schedule established
for active employees.

 

 

 

Retirement

 

Award is prorated based on the number of days worked during the Plan Year and is
typically paid at target at time of retirement. Celgene Management may award
payments at, above or below target based on latest estimates of company
performance. Employee must meet eligibility age of at least 55 years and must
have completed 5 or more years of service.

 

 

 

Death in Service

 

Award is prorated based on the number of days worked during

 

3

--------------------------------------------------------------------------------


 

 

 

the Plan Year and is typically paid at target to the estate at time of death.
Celgene Management may award payments at, above or below target based on latest
estimates of company performance.

 

 

 

Leaves of Absence and Disability

 

Award is prorated based on the number of days of Active Employment. Bonus is
paid in accordance with schedule defined for active employees. Special rules may
apply in different countries.

 

 

 

Transfers to or from countries with different currencies

 

Award is paid in currency in which employee is paid as of December 31st of the
Plan Year. Exchange rates as of December 31st are used.

 

Establishment of Performance Objectives

Plan participants’ 2012 goals are established, measured, assessed and scored
against one or more of the following: corporate, divisional, functional,
regional, country and individual objectives. The Plan is designed to reward
employees with a cash bonus based upon the achievement of key performance and
values objectives (values objectives apply to grades 8 through 15 only)
established at or around the start of the Plan Year.

 

Objectives used to measure performance are those that ultimately drive the
achievement of our financial and business performance and are established per
the following:

 

·                  Individual objectives: Set as part of the performance
management process and are approved by Celgene Management

·                  Divisional, functional, regional and country objectives: Set
by Celgene Management and approved by the Chief Executive Officer

·                  Corporate objectives: Set by Celgene Management under the
direction of the Chief Executive Officer and are subject to the approval of the
Compensation Committee

 

Plan Features

 

Determining the Bonus Target

Each position is assigned a Bonus Target defined as a percentage of Eligible
Earnings or as a flat target amount.  An employee’s Bonus Target calculation is
based on his or her Eligible Earnings within the Plan Year multiplied by the
Bonus Target percentage, or is just the flat target amount (prorated based on
the number of days employed by Celgene or any Employing Entity during the Plan
Year).

 

Determining Bonus Target Weights

For all Plan participants in grades 8 through 15, the Bonus Target is weighted
as a mix of individual, divisional, functional, regional, Sub-Regional
Commercial, country and corporate goals.  For plan participants at VP level and
above, the Bonus Target may be a mix of individual , divisional, regional,
Sub-Regional Commercial ,country and corporate or all corporate goals.  These
weightings reflect the principle that the greater impact the employee may
potentially have on achieving certain objectives, the greater the weighting
placed on those objectives. The chart in Appendix 2 outlines the various Bonus
Target weightings by scope of role and/or grade.

 

4

--------------------------------------------------------------------------------


 

Determining the Bonus Payout

Bonus payouts may be higher or lower than an employee’s bonus target and are
determined as follows:

 

Employees in Grades….

 

Bonus Determined by…

8 through 15

 

Combination of individual and business performance and values scores

VP and Above

 

Individual and/or business performance scores

 

If business achievements are above 100%, this will translate into MIP payouts
greater than target.  Scores and achievements that are below 100% will result in
payouts lower than target.

 

The maximum gross amount of the total bonus payout for this Plan Year is 200% of
Bonus Target.  Refer to the “Award Payment” section of this document for
examples.

 

Setting Individual & Values Objectives

Annual individual objectives are established as part of the Performance
Management Process. It is recommended that the number of individual objectives
for an employee be between five and seven.  This will ensure that objectives are
weighted appropriately for impact and achievement, yet allow the employee to
maintain a continuous focus on each objective and the individual activities that
contribute to the achievement of these objectives. The individual objectives
will typically be derived from annual business plans and may incorporate both
financial and non-financial goals.

 

Individual objectives should be developed based on Aligned Specific Measurable
Attainable Realistic Time-based (ASMART) principles and reflect desired
performance results.  Activities or tasks are not considered bonus-eligible
“objectives.”  All participants should ensure that their MIP objectives are
“impact” and “results” focused against key, critical deliverables.

 

In addition to setting individual performance objectives, employees in grades 8
through 15 should set at least three goals regarding at least three of the four
Celgene Values. Each of these goals will be equally weighted and in totality
will comprise 25% of the Individual Performance Score.

 

Individual & Values objectives must be reviewed and approved by each employee’s
manager and his/her manager and should be reviewed at mid-year.  At this point
in the year, the manager and/or his/her manager may make modifications to
individual objectives to reflect changes in the business or its operating
environment.  Changes in participant objectives that have a significant impact
upon the corporate objectives, however, may only be made during the Plan Year
with approval from a Management Committee member.

 

Determining the Corporate MIP Score

Based upon recommendation from the Chief Executive Officer, the Compensation
Committee will, in its sole discretion, determine the degree of attainment of
corporate objectives by participants for the Plan Year.

 

5

--------------------------------------------------------------------------------


 

Determining the Individual Performance Score

The ability of each participant to focus on the achievement of the corporate,
divisional, regional, country, and individual objectives is critical to Celgene
achieving its key milestones. In addition, how  each employee in grades 8
through 15 achieves his/her individual objectives vis-à-vis the Celgene Values
is critically important to creating and maintaining a culture that fosters
strong performance and high achievement. Therefore, there are two key components
that determine the Overall Performance Rating. They are:

 

Performance Goals Score (75% of Individual Performance Score for grades 8
through 15; 100% of Individual Score for VPs and above):  Represents each
employee’s performance versus objectives that are set as part of the performance
management process. Each objective is weighted and evaluated individually and
each employee and his/her manager are required to carry out a final assessment
of each score. Each objective score is then added together to determine the
final Performance Goals Score. For weighting of corporate, regional,
sub-regional, country or individual goals, refer to Appendix 2.

 

Values Goals Score (25% of Individual Performance Score for grades 8 through
15): Represents each employee’s performance versus goals regarding the Celgene
Values. Each goal will be equally weighted and are set as part of the
performance management process. Each objective is evaluated individually and
each employee and his/her manager are required to carry out a final assessment
of each score. Each objective score is then added together to determine the
final Values Goals Score. If an employee receives an overall Values Rating of
Below Expectations (BE) the Overall Peformance Rating will likewise be BE,
resulting in an Overall Performance Score (i.e., MIP score) of zero and no bonus
will be paid.

 

Extra Credit: Each manager — at his/her own discretion — may award up to a total
of 50 points of extra credit to an employee who demonstrates results that far
surpass the established achievement measurements for a goal. Extra credit is
awarded per individual goal and may only be given when the following conditions
are met:

 

·                  The provision for extra credit (including measures and
criteria for awarding) must have been included in the goal at the time it was
approved

·                  Criteria and results for extra credit must be thoroughly
documented in the performance review

 

The intention of extra credit is to further reward exceptional performance that
brings significant value to Celgene and drives its business forward and as such
should be utilized on an exception or infrequent basis. The maximum gross amount
of the total bonus payout for this Plan Year cannot exceed 200% of Bonus Target.

 

Employees on Performance Improvement Plans

If an individual’s performance versus individual or values objectives is below
required standards including, but not limited to, being subject to a Performance
Improvement Plan during the Plan Year, whether or not individual objectives are
met, an award may not be earned in respect of any bonus element, individual or
corporate. Final scoring for each participant is subject to approval by the
Celgene Management Committee.

 

Award Payment

Payouts are typically approved and paid in the 1st quarter of the following Plan
Year.  MIP awards, less any appropriate legal/statutory deductions as required
or permitted under applicable

 

6

--------------------------------------------------------------------------------


 

law, will be paid in the manner in which the employee has elected to receive his
or her regular salary, subject to the Company’s approval.

 

Notwithstanding anything herein to the contrary, in no event shall any bonus
payments in respect of the Plan Year be made after March 15, 2013

 

Administration

Celgene has the authority to interpret, administer and implement the Plan
approved by the Compensation Committee.  The Management Committee or Chief
Executive Officer may make variations to an individual’s level of participation,
changes of targets, weights and payouts, excluding changes to their own
eligibility.

 

The Compensation Committee may, in its sole discretion, make adjustments to the
Plan during the Plan Year as deemed advisable in order to give consideration to
changes in accounting rules, principles or methods, or extraordinary events, and
make adjustments to financial performance measures in recognition of such
occurrences, including varying or withdrawing the Plan.

 

Any bonus paid under the MIP shall not form part of salary for purposes of
pension or other benefits plans calculations, except where mandated by law or if
defined as such in the pension or benefits plan documents.  It is understood
that any bonus paid under the MIP is already inclusive of any additional monthly
wages and holiday entitlement that are due to the employee.

 

Subject to applicable law, an employee’s eligibility to participate in the MIP
in this Plan Year constitutes neither a guarantee of employment, nor a guarantee
of an award for the entire Plan Year or any portion thereof, nor a guarantee of
entitlement to participate in MIP or any other similar Plan in future years.

 

The rights and interests of a participant under the Plan are personal to the
individual and may not be assigned encumbered or transferred except by
assignment to successors of the Company.

 

Section 409A

This Plan is intended to be exempt from and/or comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and the final
regulations and official guidance promulgated thereunder (together,
“Section 409A.  Nothing in the Plan shall be construed as the guarantee of any
particular tax treatment to any participant hereunder.

 

7

--------------------------------------------------------------------------------
